Fourth Court of Appeals
                               San Antonio, Texas
                                   September 24, 2015

                                   No. 04-15-00457-CV

                                      IN RE E.K.C.,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02397
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. Time is
extended to September 24, 2015.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court